



Exhibit 10.37


OGE ENERGY CORP.
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective October 1, 2016)














--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




I.
PURPOSE AND EFFECTIVE DATE
1


 
1.1


Purpose
1


 
1.2


Effective Date
1


 
1.3


Continuation of Prior Plan
1


II.
DEFINITIONS
1


 
2.1


"Account"
1


 
2.2


"Administrator"
2


 
2.3


"Affiliate"
2


 
2.4


"Affiliate Board"
2


 
2.5


"Base Salary"
2


 
2.6


"Beneficiary"
2


 
2.7


"Board"
2


 
2.8


"Bonus"
2


 
2.9


"Change in Control"
2


 
2.10


"Code"
4


 
2.11


"Company"
4


 
2.12


"Company Common Stock"
4


 
2.13


"Compensation"
4


 
2.14


"Deferral Election"
4


 
2.15


"Director Compensation"
4


 
2.16


"Disability"
4


 
2.17


"Discretionary Credit"
5


 
2.18


"Election Period"
5


 
2.19


"Eligible Director"
5


 
2.20


"Eligible Employee"
5


 
2.21


"Employer"
5


 
2.22


"Matching Credit"
5


 
2.23


"Participant"
6


 
2.24


"Partnership Units"
6


 
2.25


"Plan"
6


 
2.26


"Plan Year"
6


 
2.27


"Prior Plan"
6


 
2.28


"Retirement"
6


 
2.29


"RSP"
6


 
2.30


"Separation from Service"
6


 
2.31


"Specified Employee"
7


 
2.32


"Supplemental RSP"
7


 
2.33


"Valuation Date"
7


III.
PARTICIPATION
7


IV.
DEFERRAL OF COMPENSATION
8


 
4.1


Deferral of Base Salary
8


 
4.2


Deferral of Bonus
8


 
4.3


Deferral of Director Compensation
8





 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
4.4


Deferral Elections
8


 
4.5


Crediting of Deferral Elections
10


V.
EMPLOYER CREDITS
11


 
5.1


Matching Credits
11


 
5.2


Discretionary Credits
11


 
5.3


Vesting
11


 
5.4


Acceleration of Vesting
12


VI.
PLAN ACCOUNTS
13


 
6.1


Valuation of Accounts
13


 
6.2


Crediting of Investment Return
13


 
6.3


Assumed Investment Alternatives
14


 
6.4


Investment Alternatives After Death
14


VII.
PAYMENT OF BENEFITS
15


 
7.1


Distribution of Specified Future Date
15


 
7.2


Distribution Upon Retirement or Disability; Termination of Board Service
18


 
7.3


Distribution On Other Termination of Employment
21


 
7.4


Unscheduled Withdrawal of Pre-2005 Accounts
22


 
7.5


Withdrawal of Unforeseeable Emergency
22


 
7.6


Form of Elections
22


 
7.7


Form of Payment; Witholding
22


 
7.8


Delay in Payment to Specified Employees
22


 
7.9


Termination of Service on Board or Affiliate Board
23


VIII.
DEATH BENEFITS
23


 
8.1


Death Prior to Termination
23


 
8.2


Death After Termination
24


 
8.3


Post-Retirement Survivor Benefit
24


 
8.4


Other Conditions
25


 
8.5


Administrator Discretion Regarding Form
25


IX.
ADMINISTRATION
25


 
9.1


Authority of Administrator
25


 
9.2


Participant's Duty to Furnish Information
25


 
9.3


Claims Procedure
25


 
9.4


Participant Statements
28


X.
AMENDMENT AND TERMINATION
28


XI.
MISCELLANEOUS
28


 
11.1


No Implied Rights; Rights on Termination of Service
28


 
11.2


No Employment Rights
29


 
11.3


Unfunded Plan
29


 
11.4


Nontransferability
29


 
11.5


Successors and Assigns
30


 
11.6


Applicable Law
30


 
11.7


Timing of Payments
30


 
11.8


Section 409A Compliance
30





 
ii
 




--------------------------------------------------------------------------------






OGE ENERGY CORP.
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective October 1, 2016)


I.
PURPOSE AND EFFECTIVE DATE



1.1
Purpose. The OGE Energy Corp. Deferred Compensation Plan has been established by
OGE Energy Corp. to attract and retain key management employees by providing a
tax‑deferred capital accumulation vehicle and to supplement such employees’
401(k) contributions, thereby encouraging savings for retirement.



1.2
Effective Date. The following provisions constitute an amendment and restatement
of the Plan, effective October 1, 2016. The Plan shall remain in effect until
terminated in accordance with Article X.



1.3
Continuation of Prior Plan. The Plan as originally adopted was intended to be an
amendment, restatement and continuation of the OGE Energy Corp. Restoration of
Retirement Savings Plan (the “Supplemental RSP”). Effective March 27, 2001, the
OGE Energy Corp. Directors’ Deferred Compensation Plan (formerly known as the
Stock Equivalent and Deferred Compensation Plan For Directors of OGE Energy
Corp.) (the “Directors’ Plan”) was merged with and into the Plan.



II.
DEFINITIONS

When used in the Plan and initially capitalized, the following words and phrases
shall have the meanings indicated:


2.1
“Account” means the recordkeeping account established for each Participant in
the Plan for purposes of accounting for the amount of Base Salary, Bonus or
Director Compensation deferred under Article IV and Matching and Discretionary
Credits, if any, to be credited under Article V, adjusted periodically to
reflect assumed investment return on such deferrals, Matching and Discretionary
Credits in accordance with Article VI. A Participant’s Account may be divided
into two or more subaccounts as the Administrator determines necessary or
desirable for the administration of the Plan, and shall be divided into the
following subaccounts, where applicable: (i) “Pre-2005 Account(s)” to which
shall be credited any deferrals, Matching and Discretionary Credits, as adjusted
to reflect assumed investment return, that were earned and vested as of December
31, 2004 and (ii) “Post-2004 Account(s)” to which shall be credited any
deferrals, Matching and Discretionary Credits, as adjusted to reflect assumed
investment return, made for Plan Years beginning before January 1, 2005 but that
were not earned and vested as of December 31, 2004 and any deferrals, Matching
and Discretionary Credits, as adjusted to reflect assumed investment return,
made for Plan Years beginning on or after January 1, 2005.





1

--------------------------------------------------------------------------------





2.2
“Administrator” means the Plan Administration Committee of the Company or such
other individual or committee duly appointed to administer the Plan in
accordance with Article IX.



2.3
“Affiliate” means in respect of the Company or other Employer, any corporation,
partnership, joint venture, trust, association or other business enterprise
which is a member of the same controlled group of corporations or other trades
or businesses as the Company or other Employer, as the case may be, within the
meaning of Code Section 414(b) or (c); provided, however, that, except for
purposes of the term “Affiliate” when used in Section 2.31 below, in applying
Code Section 1563(a)(1), (2), and (3) in determining a controlled group of
corporations under Code Section 414(b), the language “at least 50 percent” shall
be used instead of “at least 80 percent” each place it appears in Code Section
1563(a)(1), (2), and (3), and in applying Treasury Reg. § 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Code Section 414(c), “at least 50
percent” shall be used instead of “at least 80 percent” each place it appears in
Treasury Reg. § 1.414(c)-2. Notwithstanding the foregoing, any such entity which
is an Affiliate of the Company solely because of the proviso in the preceding
sentence shall be an Affiliate of the Company for purposes of Section 2.19 or
2.20 only if it has been designated by the Board as an Affiliate whose employees
or non-employee directors, as the case may be, are eligible to participate in
the Plan.



2.4
“Affiliate Board” means the Board of Directors of any Affiliate.



2.5
“Base Salary” means a Participant’s base salary, prior to any reductions
therein, as shown in the personnel records of the Company or applicable
Affiliate.



2.6
“Beneficiary” means the person or entity designated by the Participant to
receive the Participant’s Plan benefits in the event of the Participant’s death.
If the Participant does not designate a Beneficiary, or if the Participant’s
designated Beneficiary predeceases the Participant, the Participant’s estate
shall be the Beneficiary under the Plan. All Beneficiary designations shall be
made in writing in such manner, including electronically, as the Administrator
shall prescribe. Any properly completed Beneficiary designation, or changes
therein, will be effective on the date it is filed with the Administrator or its
delegate during the Participant’s lifetime and, once filed, shall revoke any
prior designations.



2.7
“Board” means the Board of Directors of the Company.



2.8
“Bonus” means the annual incentive bonus payable to a Participant under the OGE
Energy Corp. Annual Incentive Compensation Plan or any successor thereto or
replacement thereof.



2.9
“Change in Control” means the happening of any of the following events:



2

--------------------------------------------------------------------------------







(a)
an acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding shares of Company Common Stock (the “Outstanding Company Common
Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding however the
following: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored by or maintained by the Company or any corporation or other Person
controlled by the Company or (4) any acquisition by any corporation or other
Person pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) of this Section 2.9; or



(b)
a change in the composition of the Board such that the individuals who, as of
June 1, 2016, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 2.9, that any individual who becomes a member of the Board
subsequent to January 1, 2005, whose election or nomination for election by the
Company’s shareowners was approved by a vote of at least a majority of those
individuals then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board; but provided further, that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or



(c)
consummation of a reorganization, merger, share exchange or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), excluding, however, a Business Combination
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or equity interests
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors or other controlling persons, as
the case may be, of the corporation or other Person resulting from such Business
Combination (including, without limitation, a corporation or



3

--------------------------------------------------------------------------------





other Person which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the corporation or other Person resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation or other Person resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock or equity interests of
the corporation or other Person resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation or other Person except to the extent that such ownership existed
with respect to the Company prior to the Business Combination and (3) at least a
majority of the members of the board of directors or other governing body of the
corporation or other Person resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or the action of the Board providing for such Business Combination;
or


(d)
the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



2.10
“Code” means the Internal Revenue Code of 1986, as amended.



2.11
“Company” means OGE Energy Corp. and any successor thereto.



2.12
“Company Common Stock” means the common stock, par value $.01 per share, of the
Company.



2.13
“Compensation” means Base Salary and/or Bonus with respect to an Eligible
Employee and means Director Compensation with respect to an Eligible Director.



2.14
“Deferral Election” means the election made by an Eligible Employee or Eligible
Director to defer Compensation in accordance with Article IV.



2.15
“Director Compensation” means the annual cash retainer and cash attendance fees,
prior to any reduction therein, payable to an Eligible Director for services as
a member of the Board or an Affiliate Board.



2.16
“Disability” (i) as applicable to a Participant’s Pre-2005 Account(s), shall
have the same meaning as permanent disability under the RSP and (ii) as
applicable to a Participant’s Post-2004 Account(s), means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable



4

--------------------------------------------------------------------------------





physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than 12 months; provided, however, that in
either case, the Disability must be incurred prior to the Participant’s
Separation from Service or termination of service on the Board and Affiliate
Boards, as the case may be. A Participant will be treated for purposes of the
Plan as incurring a Disability on the date on which the Administrator makes its
determination of Disability. A determination of Disability shall be made by the
Administrator based upon the written opinion of a licensed physician who has
been approved by the Administrator. The decision of the Administrator with
respect to a Disability shall be conclusive for all purposes of the Plan.


2.17
“Discretionary Credit” means an amount credited to the Account of a Participant
who is an Eligible Director, as determined by the Compensation Committee of the
Board in its sole discretion, and shall include, unless otherwise determined by
the Compensation Committee of the Board, the portion of the annual retainer fee
payable to an Eligible Director in stock equivalent units.



2.18
“Election Period” means the period specified by the Administrator as provided in
Article IV during which a Deferral Election may be made with respect to
Compensation payable for a Plan Year.



2.19
“Eligible Director” means a member of the Board or an Affiliate Board who, in
either case, is not also an employee of the Company or an Affiliate thereof.



2.20
“Eligible Employee” means, unless determined otherwise by the Board, an employee
of the Company or of an Affiliate thereof who (i) is an executive or other key
employee who is responsible for or contributes to the management, growth and
profitability of the Company, as determined by the Administrator and, as
determined by the employee’s supervisor, is a supervisor or a key contributor,
or (ii) was an Eligible Employee under the Plan as in effect prior to January 1,
2003 and had a Deferral Election in effect for the Plan Year beginning January
1, 2002. Notwithstanding the foregoing, an employee shall not be an Eligible
Employee if he or she is deemed by the Administrator not to be a member of a
select group of management or highly compensated employees of the Company and
its Affiliates.



2.21
“Employer” means (i) the Company or (ii) an Affiliate thereof that employed an
Eligible Employee or whose board of directors included an Eligible Director
while the Eligible Employee or Eligible Director was a Participant and any
successor thereto.



2.22
“Matching Credit” means the amount credited to a Participant’s Account pursuant
to Section 5.1.





5

--------------------------------------------------------------------------------





2.23
“Participant” means an Eligible Employee or Eligible Director who has elected to
defer Compensation or who has been credited with a Discretionary Credit.



2.24
“Partnership Units” means a common unit of Enable Midstream Partners, LP, a
Delaware limited partnership, or any successor thereto.



2.25
“Plan” means this OGE Energy Corp. Deferred Compensation Plan, as amended from
time to time.



2.26
“Plan Year” means the calendar year.



2.27
“Prior Plan” means the Supplemental RSP or the Directors’ Plan (as defined in
Section 1.3), as applicable.



2.28
“Retirement” means a Separation from Service, for reasons other than death,
occurring on or after the earlier of (i) the Participant’s attainment of at
least age 55 with five (5) or more years of “Vesting Service”, as such term is
defined in the OGE Energy Corp. Retirement Plan, as amended from time to time,
or any successor thereto or (ii) the Participant’s attainment of age 65.



2.29
“RSP” means the OGE Energy Corp. Employees’ Stock Ownership and Retirement
Savings Plan, as amended from time to time.



2.30
“Separation from Service” means in respect of a Participant (other than a
Participant who is an Eligible Director), any termination of employment with the
Participant’s Employer and its Affiliates due to Retirement, death or any other
reason; provided, however, that in respect of a Participant’s Post-2004
Account(s), no Separation from Service for reasons other than death shall be
deemed to occur for purposes of the Plan while the Participant is on military
leave, sick leave, or other bona fide leave of absence that does not exceed six
months or, if longer, the period during which the Participant’s right to
reemployment with the Employer or its Affiliates is provided either under
applicable statute or by contract; and provided further that, if the period of
leave exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, a Separation from
Service will be deemed to have occurred on the first day following such
six-month period. Whether and when a Separation of Service has occurred for
purposes of the Plan in respect of a Participant’s Post-2004 Accounts shall be
determined based on the meaning of “separation from service” under Code Section
409A and the regulations promulgated thereunder and, accordingly, shall be based
on whether the facts and circumstances indicate that the Employer and its
Affiliates and the Participant reasonably anticipate that no further services
will be performed after a certain date or that the level of bona fide services
the Participant will perform after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or



6

--------------------------------------------------------------------------------





independent contractor) over the immediately preceding 36-month period (or the
full period of services to Employer and its Affiliates if the Participant has
been providing services to the Employer and its Affiliates less than 36 months).
A Participant shall be presumed for this purpose to have a Separation from
Service where the level of bona fide services decreases to a level equal to 20%
or less of such average level of services.


2.31
“Specified Employee” means, during the 12-month period beginning on April 1st of
2005 or of any subsequent calendar year, an employee or director of the
Participant’s Employer or its Affiliates who met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
regulations thereunder and without regard to Code Section 416(i)(5)) for being a
“key employee” at any time during the 12-month period ending on the December
31st immediately preceding such April 1st. Notwithstanding the foregoing, a
Participant who otherwise would be a Specified Employee under the preceding
sentence shall not be a Specified Employee for the purposes of the Plan unless,
as of the date of the Participant’s Separation from Service or termination of
service on the Board and Affiliate Boards, as the case may be, stock of such
Employer or an Affiliate thereof is publicly traded on an established securities
market or otherwise.



2.32
“Supplemental RSP” has the meaning ascribed to such term in Section 1.3.



2.33
“Valuation Date” means the last business day of each calendar month and such
other dates as may be specified by the Administrator; provided, however, that
for purpose of Article VI (other than Section 6.4) only, Valuation Date shall
mean each day the New York Stock Exchange is open.



III.
PARTICIPATION



An Eligible Employee or Eligible Director shall become a Participant in the Plan
by filing a Deferral Election with the Administrator in accordance with Article
IV. In addition, an Eligible Director who is not otherwise a Participant in the
Plan shall become a Participant in the Plan on the date he or she is credited
with a Discretionary Credit. If the Administrator determines that participation
by one or more Participants shall cause the Plan to be subject to Part 2, 3 or 4
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the entire interest of such Participant or Participants under the
Plan shall be segregated from the Plan and held under a mirror plan with
identical terms for the benefit of the Participant, and such Participant or
Participants shall cease to have any interest under the Plan. Subject to the
preceding sentence, if a Participant ceases for any Plan Year to be an Eligible
Employee or Eligible Director, as the case may be, but remains or becomes an
employee or member of the Board of Directors of the Company or an Affiliate, (i)
the Participant’s Deferral Election shall continue in effect for the remainder
of the Plan Year (or until payment of his Account balance under Section 7.2 or
7.3, if earlier) as if he had remained an Eligible Employee or


7

--------------------------------------------------------------------------------





Eligible Director but the Participant shall be unable to defer Compensation
under Article IV for any subsequent Plan Year until the Participant should again
become an Eligible Employee or Eligible Director and becomes a Participant by
filing a Deferral Election in accordance with Article IV, (ii) the Participant
shall no longer be able to receive Matching and Discretionary Credits, if any,
under Article V for such Plan Year or for any subsequent Plan Year until the
Participant should again become an Eligible Employee or Eligible Director, and
(iii) such Participant’s Account shall continue to be subject to all the terms
and conditions of the Plan, including Sections 5.3 and 5.4 and Articles VI, VII
and VIII, as if such Participant had remained an Eligible Employee or Eligible
Director.


IV.
DEFERRAL OF COMPENSATION



4.1
Deferral of Base Salary. An Eligible Employee may elect to defer up to 70% of
his or her Base Salary for a Plan Year by filing a Deferral Election in
accordance with Section 4.4.



4.2
Deferral of Bonus. An Eligible Employee may elect to defer up to 100% of his or
her Bonus for a Plan Year by filing a Deferral Election in accordance with
Section 4.4.



4.3
Deferral of Director Compensation. An Eligible Director may elect to defer up to
100% of his or her Director Compensation for a Plan Year by filing a Deferral
Election in accordance with Section 4.4.



4.4
Deferral Elections. A Participant’s Deferral Election shall be in writing, and
shall be filed with the Administrator at such time and in such manner, including
electronically, as the Administrator shall provide, subject to the following:



(a)
A Deferral Election shall be made during the Election Period established by the
Administrator which, in the case of Base Salary and Director Compensation, shall
end no later than the day preceding the first day of the Plan Year in which the
services in respect of which such Base Salary or Director Compensation would
otherwise be payable are performed and, in the case of Bonus, shall end no later
than the last day of the Plan Year preceding the Plan Year to which such Bonus
relates. For purposes of the Plan, a bonus relates to the Plan Year with respect
to which the services entitling the Participant to the bonus are performed
regardless of whether the bonus is payable in that or any later year.



(b)
Deferral Elections may be expressed as a percentage or fixed dollar amount of
Base Salary, Bonus, or Director Compensation, as applicable, within the limits
provided under the Plan.



(c)
In lieu of a Deferral Election under Section 4.1 or 4.2, the Participant may
elect with respect to a Plan Year that deferrals of Base Salary and Bonus



8

--------------------------------------------------------------------------------





be made to the Plan starting when the Participant has made the maximum deferrals
permitted for the Plan Year under the RSP because of limitations on such
deferrals contained in the Code. Any such election will be based on a joint
deferral percentage elected for that Plan Year under both the RSP and this Plan
during the Election Period ending no later than the last day immediately
preceding that Plan Year and may not be revoked or changed under this Plan
during the Plan Year. If, notwithstanding the foregoing, the Participant should
change his or her deferral election under the RSP during such Plan Year,
deferrals will continue to be made under this Plan for the remainder of the Plan
Year as if the RSP deferral election had remained unchanged. Notwithstanding the
foregoing, (i) any such election under the RSP and this Plan applied to a Plan
Year in which a Bonus is payable shall be applied independently of and
separately from any election made previously under Section 4.2 with respect to
the same Bonus, and (ii) if, at the time all or any portion of a Bonus is
payable, the maximum deferrals permitted under the RSP for the Plan Year have
been made due to the limitations on such deferrals contained in the Code, the
election, if any, made under this Section 4.4(c) for the Plan Year to which the
Bonus relates (as provided in Section 4.4(a)) shall apply under the Plan (and
not the election made under this Section 4.4(c) for the Plan Year in which the
Bonus is payable) to that portion of the Bonus that cannot be taken into account
in making deferrals under the RSP for such Plan Year because of the Code
limitations on deferrals.


(d)
Notwithstanding the foregoing provisions of this Section 4.4, the Administrator
may provide that an individual who becomes an Eligible Employee on his date of
hire by the Company and its Affiliates that occurs on or after the first day and
prior to December 1 of a Plan Year may make a Deferral Election for such Plan
Year within 30 days of becoming an Eligible Employee; provided, however, that
such Deferral Election shall relate only to (i) Base Salary paid for the
services to be performed after the date such election becomes irrevocable;
and/or (ii) the portion of the Bonus relating to the services performed after
the election becomes irrevocable, determined by multiplying the total Bonus
amount relating to the Plan Year by a ratio of the number of days remaining in
such Plan Year after the Deferral Election becomes irrevocable to the total
number of days in the Plan Year. Notwithstanding the foregoing, no individual
who becomes an Eligible Employee on his date of hire by the Company and its
Affiliates that occurs on or after the first day and prior to December 1 of a
Plan Year as a result of or in connection with a corporate acquisition, merger
or similar transaction shall be eligible to make a Deferral Election under this
subsection (d) unless the Administrator determines, consistent with the
provisions of Treas. Reg. Section 1.409A-2(a)(7), that the Eligible Employee is
not already a participant or eligible to participate in any other



9

--------------------------------------------------------------------------------





nonqualified deferred compensation plan that would be aggregated with the Plan
pursuant to Code Section 409A.


(e)
Notwithstanding the foregoing provisions of this Section 4.4, the Administrator
may provide that an individual who becomes an Eligible Director after the first
day of a Plan Year may make a Deferral Election within 30 days of becoming an
Eligible Director, which Deferral Election shall relate to Director Compensation
paid for services to be performed after the date such election becomes
irrevocable.



(f)
Once made, a Deferral Election for a Plan Year shall become irrevocable at the
end of the Plan Year in which occurs the Election Period during which the
Deferral Election was made (or, where applicable, on the last day of the 30-day
period described in subsection (d) or (e) above, as the case may be), but such
Deferral Election may be changed or revoked prior to the time that the election
becomes irrevocable in accordance with rules established by the Administrator. A
Deferral Election which has become irrevocable shall remain in effect for the
Plan Year for which made and for subsequent Plan Years unless changed or revoked
by the Participant in accordance with rules established by the Administrator.
Any such modification or revocation, however, shall be effective beginning for
the Plan Year following the Plan Year in which the modification or revocation is
filed with the Administrator; provided that, a revocation shall become effective
as soon as practicable during the Plan Year in which filed with the
Administrator in the event the revocation is required because the Participant
obtained a hardship withdrawal under the RSP. If a Deferral Election is revoked
during a Plan Year in accordance with the preceding sentence in order for the
Participant to obtain a hardship withdrawal under the RSP, the Participant may
not make a new Deferral Election before the Election Period established by the
Administrator for making deferrals to be effective for the next Plan Year. As of
the last day of each Plan Year, a Deferral Election then in effect, shall become
irrevocable for the immediately following Plan Year except to the extent
modified or revoked as provided above.



4.5
Crediting of Deferral Elections. The amount of Compensation that a Participant
elects to defer under the Plan shall be credited by the Company to the
Participant’s Account as of the date on which the Compensation would have been
payable absent the Deferral Election. The amounts so credited shall be deemed
invested in the assumed investment alternatives available under the Plan as
provided in Article VI.





10

--------------------------------------------------------------------------------





V.
EMPLOYER CREDITS



5.1
Matching Credits. A Participant (other than a Participant who is an Eligible
Director) who has made a Deferral Election for a Plan Year shall be credited
with a “Matching Credit” for the Plan Year equal to the excess of (i) the
matching contribution that would have been made under the RSP for such Plan Year
if the first 6% of the Participant’s Base Salary and Bonus otherwise payable in
such Plan Year that is deferred under this Plan and the RSP (other than as
“Catch-up Contributions” thereunder) were treated as “Tax-Deferred
Contributions” under the RSP, without regard to any limitations on such matching
contributions contained in the RSP due to the application of Sections
401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the Code, over (ii) the greater
for such Plan Year of (A) the maximum amount of matching contributions the
Participant is eligible to receive under the RSP with respect to Tax Deferred
Contributions (determined by taking into account the provisions of the RSP), or
(B) the actual matching contributions received under the RSP with respect to all
contributions. Such Matching Credit shall be credited to the Participant’s
Account at the same time that the underlying Base Salary or Bonus deferral is
credited to the Participant’s Account. The amounts so credited shall be deemed
invested in the assumed investment alternatives available under the Plan to the
Participant as provided in Article VI. Notwithstanding the foregoing, if after
the beginning of a Plan Year a Participant changes in any way his or her
Tax-Deferred Contributions, Roth Contributions and/or After-Tax Contribution
elections under the RSP in a manner that would affect the amount of Matching
Credits to be made under the Plan for such Plan Year, the Matching Credits to be
credited to the Participant’s Account for such Plan Year shall be appropriately
reduced or increased, as the case may be, provided that the aggregate Matching
Credits under the Plan for such Plan Year do not exceed 100% of the matching
contributions that would be provided under the RSP absent any plan-based
restrictions that reflect limits on contributions under the Code.



5.2
Discretionary Credits. The Compensation Committee of the Board may award a
Participant who is an Eligible Director a Discretionary Credit at such time and
in such amount determined by that Committee in its sole discretion. Any such
Discretionary Credit shall be credited to the Participant’s Account at the time
determined in writing by the Compensation Committee of the Board at the time of
the award. Unless otherwise determined by the Compensation Committee of the
Board, each Discretionary Credit shall be deemed invested under the Plan
initially in Company Common Stock.



5.3
Vesting. Matching Credits credited to a Participant’s Account on or after
January 1, 2012, as adjusted for assumed investment return, shall vest based on
the Participant’s years of service (which shall be equal to the Participant’s
“Years of Vesting Service” within the meaning of and as credited to the
Participant under the RSP) under the following schedule:



11

--------------------------------------------------------------------------------







Years of Service
Percentage of 
Matching Credits Vested


Less than 3
0%
3 or more
100%



With respect to any Participant who is employed by the Company or Affiliates on
or after January 1, 2002, the Participant’s vested percentage of the
Participant’s Matching Credits credited before January 1, 2012, as adjusted for
assumed investment return, shall be determined in accordance with the following
schedule:


Years of Service
Percentage of  
Matching Credits Vested
 
 
Less than 2
0%
2 but less than 3
20%
3 but less than 4
40%
4 but less than 5
60%
5 but less than 6
80%
6 or more
100%



A Participant’s Discretionary Credit, if any, shall be 100% vested upon award
unless provided otherwise in the terms established in writing by the
Compensation Committee of the Board at the time it is awarded. Subject to
Section 5.4, any portion of a Participant’s Account that is not vested upon the
Participant’s Separation from Service or termination of service on the Board and
Affiliate Boards, as the case may be, shall be permanently forfeited.


5.4
Acceleration of Vesting. Notwithstanding the provisions of Section 5.3, a
Participant’s Matching Credits and Discretionary Credits, if any, as adjusted
for assumed investment return, shall become fully vested upon the following
events:



(a)
the Participant’s Retirement (other than in respect of a Participant who is an
Eligible Director);



(b)
the Participant’s Disability;



(c)
the Participant’s death;



(d)
a Change in Control; or



(e)
Termination of the entire Plan under Article X.





12

--------------------------------------------------------------------------------





VI.
PLAN ACCOUNTS



6.1
Valuation of Accounts. The Administrator has established or shall establish an
Account for each Participant who has filed a Deferral Election to defer
Compensation or who has been awarded a Discretionary Credit, or who had an
account with respect to the Prior Plans as of January 1, 2005. Such Account and
applicable subaccounts shall be credited with a Participant’s deferrals,
Matching Credits and Discretionary Credits as set forth in Sections 4.5, 5.1 and
5.2, respectively, and with the Participant’s Prior Plan account balance, if
any. Amounts credited to a Participant’s Account and applicable subaccounts as
set forth in Sections 4.5, 5.1 and 5.2 shall be deemed invested in the
applicable assumed investment alternatives subject to the provisions of Section
6.2 and 6.3, as of the Valuation Date credited to the Account based on the fair
market value of such investment as of such date. As of each Valuation Date, the
Participant’s Account and applicable subaccounts thereunder shall be adjusted
upward or downward to reflect (i) the investment return to be credited as of
such Valuation Date pursuant to Section 6.2, (ii) the amount of distributions,
if any, debited since the next preceding Valuation Date under Article VII or
Article VIII, and (iii) the amount of forfeitures or reductions, if any, debited
since the next preceding Valuation Date under Sections 5.1, 5.3 or 7.4.



6.2
Crediting of Investment Return. Subject to such rules and limitations as the
Administrator may determine and the provisions of Section 5.2 and this Section
6.2, each Participant shall designate from among the available assumed
investment alternatives established by the Administrator under Section 6.3, one
or more assumed investments in which the amounts credited to his or her Account
shall be deemed invested. As of each Valuation Date, a Participant’s Account
balance and subaccounts thereunder shall be adjusted upward or downward for
increases and decreases in the fair market value of, and for interest, dividends
or other distributions paid on, the investments in which deemed invested during
the period since the immediately preceding Valuation Date, net of any allocable
expenses of the Plan and related trusts that the Company does not elect to pay.
On each Valuation Date or other such time as the Administrator or its delegate
shall provide from time to time, a Participant may make a new election, to be
effective immediately after the close of business on such Valuation Date, with
respect to the assumed investments in which his or her Account shall be deemed
invested in the future (including the portion of any Eligible Director’s Account
attributable to Discretionary Credits that is deemed invested in Company Common
Stock or, if the Compensation Committee of the Board has so determined,
Partnership Units). Such new election may (i) redirect the investment of his or
her ending Account balance as of the close of business on such last business day
or Valuation Date, as the case may be, among the available assumed investment
alternatives and/or (ii) change the assumed investment alternatives in which
future contribution credits to be made as of or after the effective date of the
election will be deemed invested (other than future Discretionary Credits,
unless



13

--------------------------------------------------------------------------------





the Compensation Committee specifically directs that Discretionary Credits are
not required to be deemed invested in Company Common Stock or Partnership
Units). Any such election shall be made in the form and at the time specified by
the Administrator, including electronically. The portion of a Participant’s
Account that is deemed invested in Company Common Stock or Partnership Units, if
any, shall also be credited with deemed dividends or other distributions as of
the date on which dividends or other distributions on Company Common Stock or
Partnership Units are paid, and such deemed dividends or other distributions
shall be deemed reinvested in Company Common Stock or Partnership Units, as the
case may be, based on the fair market value thereof as provided in Section 6.3.
Participants who are subject to the reporting requirements of Section 16 of the
Securities Exchange Act of 1934 may be subject to election restrictions with
respect to the assumed investment alternative based on Company Common Stock or
Partnership Units, including a restriction that such election will not take
effect until approved by the Secretary of the Company.


6.3
Assumed Investment Alternatives. The Administrator shall designate the assumed
investment alternatives that will be available from time to time under the Plan
for purposes of measuring a Participant’s investment return under Section 6.2.
Such assumed investment alternatives shall include an assumed investment in
Company Common Stock and may include in respect of some or all Participants, an
assumed investment in Partnership Units. Amounts credited to a Participant’s
Account and applicable subaccounts as set forth in Sections 4.5, 5.1 and 5.2 and
dividends or other distributions on Company Common Stock or Partnership Units
under Section 6.2 that are deemed invested in Company Common Stock or
Partnership Units shall be deemed so invested based on the fair market value of
a share of Company Common Stock or Partnership Unit, as the case may be, as
reported on the New York Stock Exchange composite tape at the close of business
on the Valuation Date on or next preceding the date on which the amount is being
deemed so invested. Notwithstanding the foregoing, any assumed investment
alternative made available under the Plan must qualify as a predetermined actual
investment within the meaning of Treasury Reg. § 31.3121(v)(2)-1(d)(2) or for
any Plan Year reflect a reasonable rate of interest (determined in accordance
with Treasury Reg. § 31.3121(v)(2)-1(d)(2)(i)(C)).



6.4
Investment Alternatives After Death. For periods after the Valuation Date
coincident with or next following a Participant’s death, the Participant’s
Account balance shall be treated as if it were invested in a fixed interest rate
account at prevailing short‑term interest rates, as determined by the
Administrator. Beneficiaries shall not be permitted to make elections with
respect to assumed investment alternatives under the Plan.





14

--------------------------------------------------------------------------------





VII.
PAYMENT OF BENEFITS



7.1
Distribution at Specified Future Date.



(a)
Elections by Eligible Employees.



(i)
Initial Election. With respect to an Eligible Employee’s first Plan Year of
participation, at the time the Eligible Employee initially elects to participate
in the Plan or, if earlier, by 30 days after the date he or she becomes an
Eligible Employee, the Eligible Employee may elect one or more specified future
Valuation Dates on which and one or more forms of distribution set forth in
paragraph (e) below under which all or a portion of the Compensation deferred
pursuant to the applicable Deferral Election, as adjusted for assumed investment
return, shall be paid or commence to be paid.

 
(ii)
Subsequent Election. With respect to Plan Years subsequent to an Eligible
Employee’s initial Plan Year of participation, during the Election Period for
any such Plan Year, the Eligible Employee may elect one or more specified future
Valuation Dates on which and one or more forms of distribution set forth in
paragraph (e) below under which all or a portion of the Compensation deferred
pursuant to the applicable Deferral Election, as adjusted for assumed investment
return, shall be paid or commence to be paid.



(b)
Elections by Eligible Directors



(i)
Initial Election. With respect to an Eligible Director’s first Plan Year of
participation, at the time the Eligible Director initially elects to participate
in the Plan or, if earlier, by the last to occur of (A) 30 days after the date
he or she becomes an Eligible Director or (B) the last day of the calendar year
ending immediately prior to the calendar year in which he or she performs
services for which a Discretionary Credit under the Plan is first made for the
Participant, the Eligible Director may elect one or more specified future
Valuation Dates on which and one or more forms of distribution set forth in
paragraph (e) below under which all or a portion of the Compensation deferred
pursuant to the applicable Deferral Election (or, in the case of an election
with respect to Discretionary Credits, all or a portion of his Discretionary
Credits credited in the Plan Year to which such election relates), as adjusted
for assumed investment return, shall be paid or commence to be paid.





15

--------------------------------------------------------------------------------





(ii)
Subsequent Election. With respect to Plan Years subsequent to an Eligible
Director’s initial Plan Year of participation, during the Election Period for
any such Plan Year, the Participant may elect one or more specified future
Valuation Dates on which and one or more forms of distribution set forth in
paragraph (e) below under which all or a portion of the Compensation deferred
pursuant to the applicable Deferral Election (or, in the case of an election
with respect to Discretionary Credits, all or a portion of his Discretionary
Credits credited in the Plan Year to which such election relates), as adjusted
for assumed investment return, shall be paid or commence to be paid.



(c)
Limits on Distribution Elections.



(i)
Notwithstanding any other provision of the Plan, a Participant may have no more
than five specified date distribution elections in place under this Section 7.1
at one time under the Plan. However, for the avoidance of doubt, once a
Participant has in place one or more specified date elections under this Section
7.1, the Participant may elect, during the Election Period for any Plan Year,
that all or a portion of the Compensation deferred pursuant to the applicable
Deferral Election for the Plan Year (or, in the case of an election with respect
to Discretionary Credits, all or a portion of his Discretionary Credits credited
in the Plan Year to which such election relates), as adjusted for assumed
investment return, be distributed to the Participant pursuant to any such
election.



(ii)
Distribution at a specified future date under this Section 7.1 is not permitted
for Matching Credits.



(d)
Permissible Election Dates. Any specified future date elected in an election
under this Section 7.1 shall be a Valuation Date in a specified future year
which is at least two Plan Years after the Plan Year for which the initial
election is made.



(e)
Form of Distribution. Distribution under this Section 7.1 pursuant to any
election shall be made:



(i)
in a lump sum in an amount equal to the balance in the portion of the Account to
be paid in a lump sum determined as of the Valuation Date coincident with or
next preceding the date of payment, or



(ii)
in annual installments of up to 5 years as designated in the Participant’s
election, with the first such installment payment to be



16

--------------------------------------------------------------------------------





made as of the date designated in paragraph (d) above and the additional
payments to be made on the next four (or such lesser number elected by the
Participant) anniversaries thereof (and, for purposes of Section 409A of the
Code, each such installment payment shall be one of a series of payments treated
as a single payment).


The amount of each installment payment to be made to a Participant under clause
(ii) above shall be equal to the quotient obtained by dividing the balance in
the portion of his or her Account subject to the election as of the Valuation
Date coincident with or next preceding the date of such installment payment by
the number of installment payments remaining to be made to the Participant at
the time of such calculation.


If the Participant does not make a valid distribution election in accordance
with the foregoing provisions of this Section 7.1 with respect to all or any
portion of the Participant’s Account, the Participant’s Account (or such portion
thereof) shall be paid in a lump sum.


(f)
Revocation/Modification of Distribution Election.



(i)
Pre-2005 Accounts. A distribution election under this Section 7.1 applicable to
a Participant’s Pre-2005 Account may be revoked or extended to a Valuation Date
in a future Plan Year by filing a revocation or extension election with the
Administrator at least 12 months prior to the first day of the Plan Year in
which such distribution was scheduled to take place; provided, however, that
only one such subsequent change shall be permitted with respect to any
distribution election.



(ii)
Post-2004 Accounts. A distribution election under this Section 7.1 applicable to
a Participant’s Post-2004 Account may be modified as to form or timing of
payment by filing a new election with the Administrator at least 12 months prior
to the previously-designated Valuation Date on which such distribution was
scheduled to take place; provided, however, that the election must provide a new
Valuation Date that is at least five years subsequent to the
previously-designated Valuation Date. Such election will become irrevocable upon
receipt by the Administrator and will not be given effect until 12 months after
it is filed with the Administrator.



(g)
Early Disability or Termination. If the Participant elects pursuant to this
Section 7.1 a distribution at or to commence at one or more specified future
Valuation Dates and incurs a Disability or a Separation from Service or
termination of service on the Board and Affiliate Boards, as the



17

--------------------------------------------------------------------------------





case may be, prior to any such selected Valuation Date, such election shall be
without further effect and distribution shall commence pursuant to Section 7.2,
7.3, 8.1 or 8.2, as applicable.


7.2
Distribution Upon Retirement or Disability; Termination of Board Service.



(a)
Elections by Eligible Employees. Subject to Section 7.8 relating to
distributions to Specified Employees, if a Participant who is an Eligible
Employee incurs a Disability or a Separation from Service by reason of
Retirement, distribution of the Participant’s Account (or in the case of
Disability, the portion(s) of the Account with respect to which the Participant
has incurred a Disability) shall be made or commence, but subject to Section
11.7, as of one of the dates set forth in paragraph (c) and in one of the forms
set forth in paragraph (d) below and elected by the Participant in his or her
Deferral Election made at the time the Participant initially elects to
participate in the Plan or, if earlier, by 30 days after the date he or she
becomes an Eligible Employee, provided that this Section 7.2(a) shall not apply
with respect to the portion (if any) of such Eligible Employee’s Account that
has commenced to be distributed to the Participant in installments pursuant to
Section 7.1.

(b)
Elections by Eligible Directors.



(i)
Initial Election. Subject to Section 7.8 relating to distributions to Specified
Employees and Section 11.7, with respect to an Eligible Director’s first Plan
Year of participation, at the time the Eligible Director initially elects to
participate in the Plan or, if earlier, by the last to occur of (i) 30 days
after the date he or she becomes an Eligible Director, as the case may be or
(ii) the last day of the calendar year ending immediately prior to the calendar
year in which he or she performs services for which a Discretionary Credit under
the Plan is first made for the Participant, the Eligible Director may elect one
or more of the dates set forth in paragraph (c) below and one or more of the
forms set forth in paragraph (d) below for distribution of all or a portion of
the Compensation deferred pursuant to the applicable Deferral Election (or, in
the case of an election with respect to Discretionary Credits, all or a portion
of his Discretionary Credits credited in the Plan Year to which such election
relates), as adjusted for assumed investment return, to be made or commence in
the event the Participant incurs a Disability or terminates service on the Board
and Affiliate Boards; provided that in the case of Disability, only the
portion(s) of the Account with respect to which the Participant has incurred a
Disability shall be distributed hereunder.





18

--------------------------------------------------------------------------------





(ii)
Subsequent Election. Subject to Section 7.8 relating to distributions to
Specified Employees and Section 11.7, with respect to Plan Years subsequent to
an Eligible Director’s initial Plan Year of participation, during the Election
Period for any such Plan Year, the Eligible Director may elect a date set forth
in paragraph (c) below and a form set forth in paragraph (d) below for
distribution of all or a portion of the Compensation deferred pursuant to the
applicable Deferral Election (or, in the case of an election with respect to
Discretionary Credits, all or a portion of his Discretionary Credits credited in
the Plan Year to which such election relates), as adjusted for assumed
investment return, to be made or commence in the event the Participant incurs a
Disability or terminates service on the Board and Affiliate Boards; provided
that in the case of Disability, only the portion(s) of the Account with respect
to which the Participant has incurred a Disability shall be distributed
hereunder.



(iii)
Limitations.



(A)    Notwithstanding any other provision of the Plan, an Eligible Director may
have no more than two time and form of payment elections in place under this
Section 7.2(b). However, for the avoidance of doubt, once an Eligible Director
has in place one or two time and form of payment elections under this Section
7.2(b), the Eligible Director may elect, during the Election Period for any Plan
Year, that all or a portion of the Compensation deferred pursuant to the
applicable Deferral Election for the Plan Year (or, in the case of an election
with respect to Discretionary Credits, all or a portion of his Discretionary
Credits credited in the Plan Year to which such election relates), as adjusted
for assumed investment return, be distributed to the Eligible Director pursuant
to either such election.


(B)    The provisions of this Section 7.2(b) shall not apply with respect to the
portion (if any) of such Eligible Director’s Account that has commenced to be
distributed to the Participant in installments pursuant to Section 7.1.


(iv)
Coordination with Section 7.1(d). If an Eligible Director has elected a
distribution at or to commence at one or more specified future Valuation Dates
pursuant to Section 7.1(b) and incurs a Disability or termination of service on
the Board and Affiliate Boards (other than by reason of death) prior to any such
selected Valuation Date, such election is without further effect pursuant to
Section 7.1(d) and distribution shall commence pursuant to the time and form of
payment applicable under Section 7.2(b)(i)



19

--------------------------------------------------------------------------------





(provided that if an Eligible Director has two time and form of payment
elections in place under Section 7.2(b)(i), distribution shall be made pursuant
to his “Retirement/Termination Account”).


(c)
Permissible Election Dates. Distribution under this Section 7.2 pursuant to any
election shall be made or commence on one of the following dates:



(i)
the Valuation Date coincident with or next following the date the Participant
incurs a Disability or a Separation from Service or termination of Board and
Affiliate Board service, as applicable; or



(ii)
January 1st of the Plan Year immediately following the Plan Year in which the
Participant incurs a Disability or a Separation from Service or termination of
Board and Affiliate Board service, as applicable.



(d)
Form of Distribution. Distribution under this Section 7.2 pursuant to any
election shall be made:



(i)
in a lump sum in an amount equal to the balance in the portion of the Account to
be paid in a lump sum determined as of the Valuation Date coincident with or
next preceding the date of payment,



(ii)
in annual installments of up to 15 years as designated in the Participant’s
election, with such installments to be made as of the date designated above and
anniversaries thereof (and, for purposes of Section 409A of the Code, each such
installment payment shall be a separate payment and not one of a series of
payments treated as a single payment), or



(iii)
in a combination of (i) and (ii), as elected by the Participant in his or her
election(s).



The amount of each installment payment to be made to a Participant under clause
(ii) above shall be equal to the quotient obtained by dividing the balance in
the portion of his or her Account subject to the election as of the Valuation
Date coincident with or next preceding the date of such installment payment by
the number of installment payments remaining to be made to the Participant at
the time of such calculation.


(e)
Default Time and Form of Payment. If a Participant does not make a valid
distribution election, in accordance with the foregoing provisions of this
Section 7.2, with respect to all or any portion of the Participant’s Account
that is subject to this Section 7.2, the Participant’s Account (or such



20

--------------------------------------------------------------------------------





portion thereof) shall be paid in a lump sum on the Valuation Date coincident
with or next following the date the Participant incurs a Disability, Separation
from Service or termination of Board and Affiliate Board service, as applicable.


(f)
Revocation/Modification of Distribution Election.



(i)
Pre-2005 Accounts. A Participant may change the time and form of his or her
distribution election under this Section 7.2 applicable to his or her Pre-2005
Account balance by filing a new election with the Administrator; provided,
however, that any election change that has not been on file with the
Administrator at least 12 months prior to the first day of the Plan Year in
which the Participant’s Disability, Separation from Service or termination of
service on the Board and Affiliate Boards, as the case may be, occurs shall be
void and disregarded. Notwithstanding the foregoing, a Participant who incurs a
Disability may request that the Administrator distribute the Participant’s
Pre-2005 Account balance in a lump sum payment following the occurrence of such
Disability in which case the Administrator, in its sole discretion, shall
determine whether to make payment in a lump sum.



(ii)
Post-2004 Accounts. A Participant may change the time and form of his or her
distribution election under this Section 7.2 applicable to his or her Post-2004
Account balance by filing a new election with the Administrator; provided,
however, that any such election will not be given effect until the date that is
12 months after the date the election was filed and provided, further, that the
time of distribution shall (except with respect to payments due to Disability)
be no sooner than the fifth (5th) anniversary of the date distribution was
previously scheduled to commence.



(iii)
Any change election under this paragraph shall become irrevocable upon receipt
by the Administrator.



7.3
Distribution On Other Termination of Employment. Subject to Section 7.8 relating
to distributions to Specified Employees, if a Participant’s Separation from
Service occurs for any reason other than Retirement or death and the Participant
has not incurred a Disability prior thereto, the Participant’s Account (or the
portion thereof with respect to which the Participant has incurred such a
termination) shall be paid in a lump sum payment, but subject to Section 11.7,
as of the Valuation Date coincident with or next following such Separation from
Service. Notwithstanding the foregoing, the Administrator, in its sole
discretion, may elect to distribute the Participant’s Pre-2005 Account under
this Section 7.3 in up to five substantially equal annual payments commencing as
of the Valuation



21

--------------------------------------------------------------------------------





Date coincident with or next following the Participant’s Separation from
Service. This Section 7.3 shall not apply to a Participant who is an Eligible
Director.


7.4
Unscheduled Withdrawal of Pre-2005 Accounts. A Participant may request a
withdrawal of all or a portion of his or her Pre-2005 Account by filing an
election with the Administrator specifying the amount of the Pre-2005 Account to
be withdrawn. Payment of such amount, adjusted by the amount forfeited as
provided in the following sentence, shall be made as of the first Valuation Date
administratively practicable after such request is received. An amount equal to
10% of the withdrawal requested shall be debited to the Participant’s Account
and permanently forfeited at the time the withdrawal is made.



7.5
Withdrawal on Unforeseeable Emergency. Prior to the date otherwise scheduled for
payment under the Plan, upon showing of an unforeseeable emergency, a
Participant who has not incurred a Disability, Separation from Service or
terminated service on the Board and Affiliate Boards, as the case may be, may
request that the Administrator accelerate payment of all or a portion of his or
her vested Account in an amount not exceeding the amount necessary to meet the
unforeseeable emergency (including amounts needed to pay any taxes that are
reasonably anticipated as a result of the withdrawal). With respect to a
Participant’s Pre-2005 Account, an unforeseeable emergency means an
unanticipated emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship to the
Participant if early withdrawal were not permitted. With respect to a
Participant’s Post-2004 Account, an unforeseeable emergency means an
unforeseeable emergency as defined in Treasury Regulation Section
1.409A-3(i)(3). The determination of an unforeseeable emergency shall be made by
the Administrator in its sole discretion, based on such information as the
Administrator shall deem to be necessary and, with respect to a Participant’s
Post-2004 Account, shall be made and administered in accordance with the rules
set forth in Treasury Regulation Section 1.409A-3(i)(3).



7.6
Form of Elections. All distribution and withdrawal elections under this Article
VII shall be made in the form established by the Administrator.



7.7
Form of Payment; Withholding. All payments under the Plan shall be made in cash
and are subject to the withholding of all applicable taxes.



7.8
Delay In Payment to Specified Employees. Notwithstanding the foregoing
provisions of this Article VII, if a Participant is a Specified Employee at the
time of his or her Separation from Service or termination of service on the
Board and Affiliate Boards, as the case may be, for reasons other than death and
is to receive as a result of such Separation from Service or termination of
service a distribution from his or her Post-2004 Account under Section 7.2 or
7.3 before the date that is six months after the date of such Separation from
Service or termination of



22

--------------------------------------------------------------------------------





service on the Board and Affiliate Boards, no distribution from the
Participant’s Post-2004 Account shall be made to or in respect of the
Participant under section 7.2 or 7.3 of the Plan until the end of such six-month
period (or until the Participant’s death, if earlier). Any such distribution to
which the Participant is otherwise entitled to receive during such six-month
period shall instead be paid as of the first day of the seventh month following
the date of Separation from Service or termination of service on the Board and
Affiliate Boards or, in the event of the Participant’s earlier death, as
provided in Article VIII. Until paid, any amount otherwise distributable from
the Participant’s Post-2004 Account prior to the end of such six-month period
(or the Participant’s death, if earlier) shall continue to be adjusted under
Article VI to reflect investment returns of the investments in which the
Participant’s Post-2004 Account is deemed invested, and the amount distributable
shall be valued as of the Valuation Date coincident with or next preceding the
date payment is made. Further, any installment payments to be made under Section
7.2 from the Post-2004 Account of a Participant to whom this Section 7.8 is
applicable shall be made on the applicable anniversaries of the distribution
date determined under this Section 7.8.


7.9
Termination of Service on Board or Affiliate Board. For purposes of the Plan, a
Participant who is an Eligible Director shall be deemed to terminate service on
the Board or an Affiliate Board only when the Participant is considered to have
a “separation from service”, within the meaning of Section 409A of the Code,
with the Company and its Affiliates.



VIII.
DEATH BENEFITS



8.1
Death Prior to Termination.



(a)
Participants other than Eligible Directors. If a Participant, other than an
Eligible Director, incurs a Separation from Service by reason of death and had
not incurred a Disability prior thereto, the Participant’s Beneficiary shall
receive a survivor benefit in an amount equal to the sum of:



(i)
the Participant’s Account balance,



plus


(ii)
the Participant’s total Base Salary and Bonus deferrals deferred under the Plan
and the Prior Plans, multiplied by two.



(b)
Eligible Directors. If a Participant who is an Eligible Director dies prior to
termination of his or her service on the Board and Affiliate Boards and prior to
incurring a Disability, the Participant’s Beneficiary shall receive a survivor
benefit in an amount equal to the sum of:





23

--------------------------------------------------------------------------------





(i)
the Participant’s Account balance,



plus


(ii)
the Participant’s total Director Compensation deferrals deferred under the Plan
and the Prior Plans for periods on or after January 1, 2000, multiplied by two.



Such survivor benefits shall be paid in a single lump sum, but subject to
Section 11.7, as of the Valuation Date coincident with or next following the
date of Participant’s death.


8.2
Death After Termination. Subject to Section 8.3, if (i) a Participant incurs a
Disability or (ii) prior to incurring a Disability a Participant’s Separation
from Service for reasons other than death occurs or, in the case of an Eligible
Director, the Participant terminates service on the Board and Affiliate Boards,
and thereafter the Participant dies prior to the time his or her vested Account
balance has been fully distributed, the Participant’s Beneficiary shall receive
any remaining portion of the Participant’s vested Account at the
regularly-scheduled date of payment of the Account balance or for the remaining
installment payments of the Participant’s Account, as the case may be.



8.3
Post-Retirement Survivor Benefit. If a Participant has a Separation from Service
by reason of Retirement and thereafter dies with an Eligible Spouse (defined
below) surviving, then in addition to the remaining installments or Account
balance payable to the Participant’s Beneficiary under Section 8.2, if any, the
Participant’s Eligible Spouse shall be entitled to a “Supplemental Retirement
Benefit.” The Supplemental Retirement Benefit shall be payable in the form of an
annual annuity for the life of the Eligible Spouse, with such annuity to
commence as provided in the following paragraph. The amount of the annuity shall
be the amount that would be payable if 50% of the Participant’s Account balance
as of the Valuation Date coincident with or next following the Participant’s
Retirement had been used to purchase an annual annuity for the life of the
Eligible Spouse, determined using interest and actuarial factors established by
the Administrator, commencing as of the first day of the month following the
month in which Retirement occurs. For purposes of this Section 8.3, the term
“Eligible Spouse” means the person to whom the Participant was married both on
the date of his or her Retirement and death.



If such Participant does not have an Account balance under the Plan at the time
of his or her death, payment of the annual Supplemental Retirement Benefit shall
commence as of the first day of the month following the month in which the
Participant’s death occurs. If the Participant has an Account balance remaining
unpaid under the Plan at the time of death, payment of the annual Supplemental
Retirement Benefit shall commence as of the first day of the month that is 12


24

--------------------------------------------------------------------------------





months after the month in which the payment of the Account in a lump sum or the
last installment payment of the Participant’s Account is made, as the case may
be. Subsequent payments shall be made as of the anniversary of the annuity
commencement date.


This Section 8.3 shall not apply to a Participant who is an Eligible Director.


8.4
Other Conditions. Notwithstanding the foregoing provisions of this Article VIII,
if the Participant’s death occurs within two years of initial Plan
participation, and such death occurs by reason of suicide (as reported on the
Participant’s death certificate or determined by the Administrator in good
faith), the Participant’s Beneficiary shall receive the Participant’s vested
Account balance as of the date of his or her death, subject to adjustment for
investment return under Article VI until distributed, in full satisfaction of
the Company’s obligations under the Plan, and no other benefit, including a
Supplemental Retirement Benefit or the amount referenced in Sections 8.1(a)(ii)
and (b)(ii) above shall be payable under the Plan.



8.5
Administrator Discretion Regarding Form. Notwithstanding the foregoing
provisions of this Article VIII, a Beneficiary may request that the
Administrator approve an alternate form of payment of survivor benefits payable
under this Article VIII from a Participant’s Pre-2005 Account, which request may
be granted in the sole discretion of the Administrator.



IX.
ADMINISTRATION



9.1
Authority of Administrator. The Administrator shall have full power and
authority to carry out the terms of the Plan, including the discretionary
authority to construe and interpret the Plan, make factual findings, decide all
questions of eligibility and determine the amount, manner and time of payment of
any benefits hereunder. The Administrator’s interpretation, construction and
administration of the Plan, including any adjustment of the amount or recipient
of the payments to be made, shall be binding and conclusive on all persons for
all purposes. Neither the Company, including its officers, employees or
directors, nor the Administrator or the Board or any member thereof, shall be
liable to any person for any action taken or omitted in connection with the
interpretation, construction and administration of the Plan.



9.2
Participant’s Duty to Furnish Information. Each Participant shall furnish to the
Administrator such information as it may from time to time request for the
purpose of the proper administration of this Plan.



9.3
Claims Procedure. If a Participant or Beneficiary (“Claimant”) is denied all or
a portion of an expected benefit under this Plan for any reason, he or she may
file a claim with the Administrator. The Administrator shall notify the Claimant
within 90 days (45 days in the case of a claim for benefits payable by reason of
a



25

--------------------------------------------------------------------------------





Disability (a “disability claim”)) of allowance or denial of the claim, unless
with respect to a claim other than a disability claim, the Claimant receives
written notice from the Administrator prior to the end of the 90-day period
stating that special circumstances require an extension (of up to 90 additional
days) of the time for decision. In the case of a disability claim, the 45-day
period provided for above may be extended by the Administrator for up to 30 days
(and an additional period of up to 30 days), provided the Administrator:


(i)    determines that such an extension is necessary due to matters beyond the
control of the Plan,


(ii)    notifies the Claimant, before the expiration of the initial 45-day
period or the additional 30-day period, as the case may be, of the circumstances
requiring the extension of time and the date by which the Plan expects to render
a decision;


(iii)    includes in the notice of the extension an explanation of (A) the
standards on which entitlement to a benefit is based, (B) the unresolved issues
that prevent a decision on the claim, and (C) the additional information needed
to resolve those issues; and


(iv)    provides the Claimant at least 45 days within which to provide the
additional information described in (iii)(C) above.


In the event that a period of time is extended due to a Claimant’s failure to
submit information necessary to decide a disability claim, the period for making
the benefit determination shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.


The notice of the decision on a claim shall be in writing, sent by mail to
Claimant’s last known address, and if a denial of the claim, shall contain the
following information: (a) the specific reasons for the denial; (b) specific
reference to pertinent provisions of the Plan on which the denial is based; (c)
if applicable, a description of any additional information or material necessary
to perfect the claim and an explanation of why such information or material is
necessary; (d) an explanation of the claims review procedure and the time limits
applicable, including a statement of the Claimant’s rights to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review; and (e) in the case of denial of a disability claim:


(i)    the specific internal rule, guideline, protocol, or similar factor (if
any) on which the adverse determination was based or a statement that a copy
thereof is available to the Claimant free of charge upon request; and




26

--------------------------------------------------------------------------------





(ii)    a statement explaining the scientific or clinical judgment (if any) used
in applying the terms of the Plan to the Claimant’s medical circumstances or a
statement that such explanation will be provided free of charge to the Claimant.
A Claimant is entitled to request a review of any denial of his or her claim by
the Board. The request for review must be submitted within 60 days (180 days in
the case of a disability claim) of mailing of notice of the denial. Absent a
request for review within the 60-day period (180 days for a disability claim),
the claim shall be deemed to be conclusively denied. The Claimant or his or her
representatives shall be entitled to review all pertinent documents, and to
submit issues and comments orally and in writing. The Claimant will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim. The Board shall
render a review decision in writing within 60 days (45 days in the case of a
disability claim) after receipt of a request for a review, provided that, in
special circumstances the Board may extend the time for decision by not more
than 60 days (45 days in the case of a disability claim) upon written notice to
the Claimant. A claim will be reviewed by the Board taking into account all
comments, documents, records, and other information submitted by the Claimant
and relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. A claim will be
reviewed by the Board without any deference to the initial claim denial. In
addition, in the case of denial of a disability claim, the Board will (i) if the
original adverse determination was based, in whole or in part, on a medical
judgment, consult a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment and who did
not consult the Plan in connection with the original adverse determination; and
(ii) provide the Claimant with the name of any medical or vocational experts
with whom the Plan consulted in making its original determination, whether or
not the determination was based on such experts’ advice. The Claimant shall
receive written notice of the Board’s review decision, together with specific
reasons for the decision and reference to the pertinent provisions of the Plan,
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
relevant information to the claim for benefits, a statement of the Claimant’s
right to bring an action under ERISA Section 502(a), and in the case of denial
of a disability claim:


(i)    the specific internal rule, guideline, protocol, or similar factor (if
any) on which the adverse determination was based or a statement that a copy
thereof is available to the claimant free of charge upon request;


(ii)    a statement explaining the scientific or clinical judgment (if any) used
in applying the terms of the Plan to the Claimant’s medical circumstances or a
statement that such explanation will be provided free of charge to the Claimant;
and




27

--------------------------------------------------------------------------------





(iii)    the following statement: “You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office.”


The Board’s decision shall be final and binding. In performing the duties under
this Section 9.3, the Board shall have the same powers to interpret the Plan and
make factual findings with respect thereto as are granted to the Administrator
under Section 9.1.


9.4
Participant Statements. As soon as practicable after the end of each calendar
quarter, a statement will be furnished or made available to each Participant
showing the status of his or her Account as of the beginning and end of the
calendar quarter, any changes to such Account during such calendar quarter, and
such other information as the Administrator may determine. The Administrator
may, in its sole discretion, change the frequency in which statements are
provided to any or all Participants.



X.
AMENDMENT AND TERMINATION



The Board may amend or terminate the Plan in whole or in part at any time;
provided, however, the Benefits Oversight Committee of the Company shall also
have the authority to amend the Plan to the extent that such amendment (i) is
necessary or desirable to comply with legal requirements, (ii) is a
non‑substantive administrative amendment, or (iii) does not result, alone or in
the aggregate with other amendments adopted by the Benefits Oversight Committee
and not ratified by the Board, in an estimated annual cost to the Plan of $1
million or more. Notwithstanding the foregoing, no such amendment or termination
shall have a material adverse affect on any Participant’s rights under the Plan
accrued as of the date of such amendment or termination except to the extent
necessary to comply with Section 409A of the Code. Upon termination of the Plan,
in whole or in part, the Board (i) shall cause a lump-sum payment of all
benefits under the Plan, or the portion thereof being terminated, attributable
to Pre-2005 Accounts to be made to all Participants or Beneficiaries or other
persons entitled thereto at substantially the same time and (ii) shall cause a
lump-sum payment of all benefits under the Plan, or the portion thereof being
terminated, attributable to Post-2004 Accounts to be made to all Participants or
Beneficiaries or other persons entitled thereto at substantially the same time
to the extent such acceleration of the time and form of payment is permitted
under Section 409A and the regulations and guidance issued thereunder and, if
not, as provided under Articles VII and VIII.


XI.
MISCELLANEOUS



11.1
No Implied Rights; Rights on Termination of Service. Neither the establishment
of the Plan nor any amendment thereof shall be construed as giving any
Participant, Beneficiary or any other person, individually or as a member of a



28

--------------------------------------------------------------------------------





group, any legal or equitable right unless such right shall be specifically
provided for in the Plan or conferred by specific action of the Board or the
Administrator in accordance with the terms and provisions of the Plan. Except as
expressly provided in this Plan, neither the Company or other Employer nor any
of their Affiliates shall be required or be liable to make any payment under the
Plan.


11.2
No Employment Rights. Nothing herein shall constitute a contract of employment
or of continuing service or in any manner obligate the Company or any Affiliate
to continue the services of any Participant, or obligate any Participant to
continue in the service of the Company or Affiliates, or as a limitation of the
right of the Company or Affiliates to discharge any of their employees, with or
without cause.



11.3
Unfunded Plan. The Plan is an unfunded and unsecured nonqualified deferred
compensation plan. No funds shall be segregated or earmarked for any current or
former Participant, Beneficiary or other person under the Plan. Payment of
benefits from the Plan in respect of a Participant who is an Eligible Director
that are attributable to service on the Board shall only be made by the Company
and payment of benefits from the Plan in respect of a Participant who is an
Eligible Director that are attributable to service on an Affiliate Board shall
only be made by such Affiliate. Payment of benefits from the Plan in respect of
a Participant who is an Eligible Employee shall be made only by the Employer
which last employed the Participant before payments commence; provided, however,
that each other Employer shall reimburse the paying Employer for the period, if
any, that the Participant was employed while a Participant by such other
Employer, in a manner as determined by the Company in its sole discretion.
Notwithstanding the foregoing, the Company may establish one or more trusts to
assist in meeting its obligations under the Plan, the assets of which shall be
subject to the claims of the Company’s general creditors in the event of
insolvency. No current or former Participant, Beneficiary or other person,
individually or as a member of a group, shall have any right, title or interest
in any account, fund, grantor trust, or any asset that may be acquired by the
Company in respect of its obligations under the Plan (other than as a general
creditor of the Company with an unsecured claim against its general assets). The
Company may also choose to use life insurance to assist in meeting obligations
under the Plan. As a condition of participation in the Plan, each Participant
agrees to execute any documents that may be required in connection with
obtaining such insurance and to cooperate with any life insurance underwriting
requirements; provided, however, that a Participant shall not be required to
undergo a medical examination in connection therewith.



11.4
Nontransferability. Prior to payment thereof, no benefit under the Plan shall be
assignable or subject to any manner of alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind, except pursuant to a
domestic relations order (as defined in Code Section 414(p)(1)(B)) awarding
benefits to an “alternate payee” (within the meaning of Code Section 414(p)(8))



29

--------------------------------------------------------------------------------





that the Administrator determines satisfies the criteria set forth in paragraphs
(1), (2) and (3) of Code Section 414(p) (a “DRO”). Notwithstanding any provision
of the Plan to the contrary, the Plan benefits awarded to an alternate payee
under a DRO may be paid pursuant to the DRO in a single lump sum to the
alternate payee on the Valuation Date as soon as administratively practicable
following the date the Administrator determines the order is a DRO, and such
amounts, as adjusted for earnings, gains and losses, will be deducted from the
Participant’s Accounts as of such Valuation Date.


11.5
Successors and Assigns. The rights, privileges, benefits and obligations under
the Plan are intended to be, and shall be treated as legal obligations of and
binding upon the Company and each Employer, and their respective successors and
assigns, including successors by merger, consolidation, reorganization or
otherwise.



11.6
Applicable Law. This Plan is established under and will be construed according
to the laws of the State of Oklahoma, to the extent not preempted by the laws of
the United States.



11.7
Timing of Payments. Notwithstanding any provision of the Plan to the contrary, a
distribution to be made as of a specified date in Article VII or Article VIII
shall be made on the date specified or as soon as administratively practicable
thereafter, but in no event shall any portion of the distribution attributable
to a Participant’s Post-2004 Accounts be made later than the last day of the
same calendar year in which such date occurs or, if later and provided that
Participant or Beneficiary is not permitted, directly or indirectly, to
designate the year in which the distribution is made, by the 15th day of the
third calendar month following the specified date. Until paid, any amount
otherwise distributable from a Participant’s Account shall continue to be
adjusted under Article VI to reflect investment returns of the investments in
which the Account is deemed invested, and the amount distributable shall be
valued as of the Valuation Date coincident with or next preceding the date
payment is made. In addition, if calculation of the amount of a payment is not
administratively practicable due to events beyond the control of the Participant
or his or her Beneficiary, a payment will be treated as made on the specified
date for purposes of Code Section 409A if the payment is made during the first
calendar year in which the calculation of the amount of the payment is
administratively practicable.



11.8
Section 409A Compliance. To the extent applicable, it is intended that this Plan
be in full compliance with the provisions of Section 409A of the Code. The Plan
shall be interpreted, construed and administered in a manner consistent with
this intent.



30

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, OGE Energy Corp. has caused this instrument to be executed
in its name by its duly authorized officer on this ____ day of _____________,
2016.
OGE Energy Corp.




By:     




31